Citation Nr: 1454100	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of shell fragment wound (SFW) of the left (non-dominant) biceps muscle with retained foreign body for the time period from September 1, 1989 to April 19, 2009.

2.  Entitlement to an initial rating greater than 10 percent for residuals of SFW of the left (non-dominant) biceps with retained foreign body for the time period since April 20, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction (AOJ)), which granted service connection for residuals of SFW of the left biceps with retained foreign body.  In that decision, the AOJ found clear and unmistakable error (CUE) in a January 1990 rating decision which denied service connection for this disability.  As such, the AOJ effectuated the service connection award to September 1, 1989.  An initial noncompensable rating was assigned.  A June 2010 AOJ decision awarded a 10 percent rating effective April 20, 2009.

By written statement received in August 2010, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned which included argument that his 10 percent rating should be extended to 1989.  A statement of the case (SOC) was furnished to the Veteran in February 2011, and the Veteran perfected his appeal by submitting a VA Form 9 (Appeal to the Board of Veterans' Appeals) later that month.

The Board observes that the AOJ has provided a somewhat conflicting analysis as to the nature of the claim at hand.  As indicated above, the February 2010 rating decision on appeal constituted the original grant of service connection for SFW injury to the left biceps with an effective date of award extending to September 1, 1989 (due to a finding of CUE in a prior AOJ rating activity).  After obtaining a current examination, the AOJ issued another rating decision in June 2010 which awarded a 10 percent rating effective April 20, 2009 purportedly based on "a claim for an increased evaluation that was received on April 20, 2009."  Yet, in July 2013, the AOJ issued an "SOC" on an issue of entitlement to an effective date earlier than April 20, 2009 for the award of a 10 percent rating for the SFW injury which denied the claim based upon a conclusion that the evidence did not support a compensable rating prior to April 20, 2009.  

To resolve this confusion, the Board has rephrased the issues on the title page to more clearly reflect that the case involves an initial rating with different ratings assigned for different periods of time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found).  As the AOJ has adjudicated the proper rating for the time period from September 1, 1989 to April 20, 2009 in the July 2013 "SOC," the Board finds that no prejudice accrues to the Veteran in adjudicating the case as this time.

The Veteran testified before a Decision Review Officer (DRO) in September 2011.  A copy of the hearing transcript is associated with the claims folder.  In a written statement received in August 2014, the Veteran withdrew his request for a hearing before the Board.

In addition to the paper claims folder, the record on appeal includes documents stored in the Virtual VA and the Veterans Benefits Management System (VBMS) electronic storage systems.  Virtual VA contains Social Security Administration records added to the record in August 2012, VA clinic records added to the record in June 2013 and January 2014, and a relevant VA examination report dated December 2013.  An Appellant's Brief dated September 2014 is located in VBMS.


FINDING OF FACT

Since September 1, 1989, the Veteran's residuals of SFW to the left (non-dominant) biceps (Muscle Group (MG) V) has been manifested moderate injury to MG V due to some loss of muscle substance, cardinal signs of muscle injury involving pain and fatigue pain on use, and retained foreign body in the left biceps muscle that is tender to palpation. 


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for residuals of SFW of the left (non-dominant) biceps with retained foreign body under Diagnostic Code (DC) 5305 for injury to MG V, and a separate 10 percent rating under DC 7804 for a retained foreign body tender to palpation, have been met since September 1, 1989.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.47, 4.54, 4.56, DC 5305 (in effect prior to July 3, 1997); 38 C.F.R. § 4.56, DC 5305 (in effect since July 3, 1997); 38 C.F.R. § 4.118, DC 7804 (in effect prior to August 30, 2002); 38 C.F.R. § 4.118, DC 7804 (in effect since August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the AOJ obtained the Veteran's STRs and all relevant VA and private treatment records.  There no outstanding requests to obtain any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  Moreover, the record does not suggest, and the Veteran has not argued, that any relevant records are in the possession of the Social Security Administration.  Notably, the Veteran has testified to having no history of specific treatment for his SFW injury.

The Veteran was afforded VA Compensation and Pension (C&P) examinations in November 1989, April 2010, February 2013 and December 2013.  The Board finds that the December 2013 examination report contains all findings necessary to adjudicate the claim.  In addition to the clinic findings from these VA examinations, the record has been supplemented by the Veteran's credible and competent report of symptomatology such as pain, fatigue pain and tenderness to palpation of his retained foreign body.  The Board finds no lay or medical evidence suggesting an increased severity of disability since the December 2013 VA examination.  Thus, additional examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Additionally, in September 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In the context of an increased rating claim, this duty extends to addressing extraschedular consideration when such a component is at issue in the case.  Leavey v. McDonald, --- Vet.App. ----, 2014 WL 6065599, Vet.App., (November 14, 2014).

A review of the September 2011 hearing transcript reflects that the DRO elicited testimony from the Veteran regarding the characteristics of his SFW injury, his functional limitations and the existence of any relevant treatment records.  This testimony took place in the context of a record wherein the Veteran reported his symptomatology to two prior VA examiners, and had already argued his entitlement to an extraschedular rating.  See Veteran's NOD received in August 2010.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II.  Factual Summary

The Veteran specifically seeks a 30 percent disability rating for his service-connected SFW to the left biceps with retained foreign body.  Historically, a November 1989 VA C&P examination report reflected the Veteran's description of incurring an SFW injury to the left biceps as a result of a mortar attack in Vietnam.  There are no STRs related to this injury as the Veteran received field treatment.  At that time, the Veteran was described as having a 3 x 4 mm. retained foreign body in the subcutaneous area on the anterior aspect of the lower third of the left arm which appeared to be palpable.  There was also a very slight residual scar approximately 3 x 4 mm. in diameter which was well-healed, nontender and freely moveable.  There were no signs of underlying musculature damage, and there was good function with use of the bicep as well as elbow motion.  The Veteran reported that his SFW injury gave him no difficulty, and the examiner found no impairment of function.

Thereafter, the Veteran's clinic treatment records do not reflect any specific evaluations for his SFW injury to the left bicep.  Notably, evaluations for unrelated shoulder and carpal tunnel disabilities involving the left upper extremity generally reported external rotation of the elbow to 55 degrees with 5/5 strength, and good strength in the major muscle groups.  See, e.g., Private treatment records dated September 2001, May 2008 and July 2008.

By means of a rating decision dated February 2010, the AOJ awarded service connection for residuals of SFW to the left biceps with retained foreign body and assigned an initial noncompensable rating under DC "5399-7805" effective September 1, 1989.

On VA examination in April 2010, the Veteran reported that military physicians pulled out pieces of shrapnel from his left arm, bandaged his wounds and sent him back to work.  After this injury, he experienced left biceps pain with heavy lifting which continued after service discharge.  Over the years, several pieces of shrapnel had worked their way to the skin surface to the point they could be manually removed.  Occasionally, he could still feel small foreign bodies in the subcutaneous tissue.  The Veteran reported that his left biceps area rarely caused him problems.  He generally had no pain, but he would experience bouts of sharp pain of 7-8/10 severity with certain movements.  He had no complaints of muscle herniation, loss of muscle function, or interference with activities of daily living.  He did not use any splints or orthopedic devices.  He reported multiple well-healed punctuate scars to the left distal biceps, but had no complaints that these scars involved infections, disfigurement, skin breakdown, keloid formation, hypertrophy, periods of incapacitation, flare-ups or limitation of elbow or shoulder motion.

On examination, the Veteran's left biceps revealed multiple small punctuate scars that measured less than 0.3 cm.  These scars were flat, non-tender, highly mobile and superficial.  There was normal tone and texture, and no keloid formation, hypertrophy, adherence to underlying tissue, subcutaneous tissue loss, restriction of motion, inflammation, edema, erythema, or evidence of skin breakdown.  There was a small, palpable subcutaneous foreign body located along the distal mid biceps that was tender to palpation.  Biceps strength was 5/5 without evidence of adhesions or tendon, bone, joint or nerve damage.  The Veteran had full elbow motion from 0 to 145 degrees without pain.  On repetitive motion testing, he did not exhibit any functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no swelling.  An x-ray examination showed a small 0.2 x 0.5 metallic foreign body within the soft tissues of the distal lateral forearm above the level of the elbow joint.  There were no bone abnormalities.  There was also a questionable tiny metallic density projecting within the soft tissues of the upper left forearm medially.  The examiner diagnosed shrapnel wound to the left biceps with residual scars and retained foreign body by x-ray examination. 

A June 2010 AOJ rating decision awarded a 10 percent rating for residuals of SFW to the left biceps with retained foreign body under DC 5399-7804, effective April 20, 2009.  The AOJ indicated that the award was premised on a superficial scar that was painful on examination.

In a statement received in August 2010, the Veteran described a post-service history of shrapnel pieces which had worked their way out of his arm.  His most painful period occurred in the immediate years following his injury with the wound eventually healing itself.  He argued his entitlement to a 30 percent rating based on the fact that the SFW injury was combat-related, and his personal experience of knowing Veterans with similar injuries having been awarded a 30 percent rating.

At a DRO hearing in September 2011, the Veteran described that his initial SFW injury was treated by a medical technician who pulled out shrapnel pieces with a tweezers.  He primarily reported left biceps pain with certain activities, such as lifting objects or curling his arm, which had been present since his SFW injury.  At these times, he would experience pain of 8-9/10 severity.  Otherwise, he reported having full range of motion without any other aspects of disability related the SFW injury.  He had not noticed easy tiring of his arm.  He acknowledged other impairments of his left upper extremity due to carpal tunnel syndrome and a left shoulder disability, but he conceded that the functional impairment to his fingers and left shoulder was unrelated to his SFW injury.  Generally, he had not sought any specific treatment for his SFW injury as the majority of his symptoms had resolved over the years.

In a statement received in October 2011, the Veteran further contended that his SFW injury had been grossly underrated and did not compensate him for the pain and suffering he had experienced since the injury.

The Veteran was afforded additional VA C&P examination in February 2013.  At that time, the Veteran denied left elbow pain, effusion or instability.  He was right-hand dominant.  Examination showed left elbow motion from 0 to 145 degrees with full strength and no objective evidence of painful motion.  On repetitive testing, there was no additional motion loss or functional impairment.  There was no pain to palpation or ankylosis.  The SFW scars were not painful or unstable, and covered an area less than 39 square cm. (6 square inches).  X-ray examination showed degenerative changes of the left elbow with a cortical irregularity in the ulnar semi-lunar notch.  There was a small metallic foreign body in the anterior soft tissues of the upper arm proximal to the elbow joint.  The examiner offered a diagnosis of superficial shrapnel wound to the distal biceps muscle without complications or sequelae.

Notably, a VA C&P diabetes mellitus examination report dated February 2013 included findings that the Veteran had normal strength for left elbow flexion, elbow extension, wrist flexion, grip and pinch (thumb to index finger).  He also had normal reflexes in the biceps and triceps.

Finally, the Veteran underwent additional VA C&P examination in December 2013.  He again described intermittent left arm pain with heavy lifting and repetitive use.  The examiner identified the SFW injury as involving MG V (the flexor muscles of elbow) with some loss of muscle substance.  There was occasional loss of power and fatigue-pain with 4/5 elbow flexion strength and 5/5 elbow extension strength.  There was no muscle atrophy.  The scars were described as minimal and absent fascial defects.  The examiner indicated that the Veteran's muscle injury did not impact his ability to work, such as an inability to keep up with work requirements.  

In a February 2014 supplemental SOC (SSOC), the AOJ found that the evidence established a moderate disability of MG 5 and that recent examination found no scar tenderness.  Thus, the AOJ "continued" the 10 percent rating under a diagnostic code for a muscle injury rather than a diagnostic code for a "skin injury." 

III.  Applicable law and regulation

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson, 12 Vet. App. at 126.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

As discussed above, the Veteran has appealed the initial rating assigned for his SFW injury to the left bicep.  The AOJ has awarded service connection effective September 1, 1989.  Notably, the criteria for evaluating muscle disabilities were revised effective July 3, 1997.  See 62 Fed. Reg. 30235 (1997).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Under the criteria in effect prior to July 3, 1997, the provisions of 38 C.F.R. § 4.47 described the effect of missile injuries.  Through and through wounds of the deeper structures were said to almost invariably destroy parts of muscle groups by bringing about intermuscular fusion and binding by cicatricial tissue and adherence of muscle sheath.  Thus, the muscles no longer worked smoothly but pulled against fascial planes and other muscles with which they were fused, so that delicate, coordinated movements were interfered with and there was loss of strength.  After prolonged exertion the stresses and strains due to these disarrangements brought about fatigue and pain, thus further interfered with the function of the part. 

In pertinent part, 38 C.F.R. § 4.54 provided as follows: 

Four grades of severity of disabilities due to muscle injuries are here recognized for rating purposes: slight, moderate, moderately severe and severe.  The type of disability pictures for these, as set forth in §§ 4.55 and 4.56, will be a basis for assigning ratings for each of the 23 muscle groups.  The type of disability pictures are based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement) and on the objective evidence of muscle damage and the cardinal signs of muscles disability (loss of power, lowered threshold of fatigue and impairment of coordination). 

A slight (insignificant) disability of the muscles was defined as: 

Type of injury.  Simple wound of muscle without debridement, infection or effects of laceration. 

History and complaint.  Service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of cardinal symptoms of muscle injury or painful residuals.

Objective findings.  Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.

38 C.F.R. § 4.56(a) (in effect prior to July 3, 1997).

A moderate disability of the muscles was defined as: 

Type of injury.  Through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection. 

History and complaint.  Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward, of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through and through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  (In such tests the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.)

38 C.F.R. § 4.56(b) (in effect prior to July 3, 1997).

A moderately severe disability of the muscles was defined as: 

Type of injury.  Through and through or deep penetrating wound with debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring. 

History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements. 

Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(c) (in effect prior to July 3, 1997).

For VA rating purposes since July 3, 1997, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d). 

Slight disability of muscles is characterized by a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  History and complaint characteristic of a slight muscle disability includes service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability as defined above.  38 C.F.R. § 4.56(d)(1)(ii).  Objective findings characteristic of a slight muscle disability include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1)(iii).

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56 (d)(2)(i).  History and complaint characteristic of a moderate muscle disability includes service department records or other evidence of in-service treatment for the wound, a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined above, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings characteristic of a moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  History and complaint characteristic of a moderately severe muscle disability include service department records or other evidence showing hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Objective findings characteristic of a moderately severe muscle injury include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii). 

A severe muscle disability requires a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring.  38 C.F.R. § 4.56(d)(4)(i).  History and complaint characteristic of a severe muscle disability include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Objective findings characteristic of a severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track, palpation showing a loss of deep fascia or muscle substance, or soft flabby muscles in the wound area, muscles which swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4)(iii). 

The following, if present, are also signs of severe muscle disability: (1) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (2) adhesion of the scar to the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (3) diminished muscle excitability; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscles not in the track of the missile; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii)(A)-(G).

DC 5305 is applicable to MG V.  See 38 C.F.R. § 4.73 (the criteria of DC 5305 has not been revised since the September 1989 effective date of award).  The function of MG V is elbow supination involving the flexor muscles of the elbow which include the biceps, brachialis and brachioradialis.  The long head of the biceps acts as a stabilizer of the shoulder joint and flexion of the elbow, and all the flexor muscles affected elbow flexion.  For the non-dominant extremity, a slight disability of MG V warrants a noncompensable rating; a moderate muscle disability warrants a 10 percent disability rating; a moderately severe muscle disability warrants a 20 percent disability rating; and a severe muscle disability warrants a 30 percent disability rating. 

For reference purposes, normal range of motion of the elbow knee is to zero degrees extension and to 145 degrees flexion.  See 38 C.F.R. § 4.71a, Plate I. 

The Board also observes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the Veteran has a muscle disability as well as residual scarring from the SFW entry.  Thus, the Board will also consider the potential application of the criteria for evaluating scar disabilities.

The severity of disability resulting from a scar is ascertained, for VA rating purposes, by application of the criteria set forth at 38 C.F.R. § 4.118.  A scar is rated according to location, type, and characteristics.  Separate ratings may be assigned based upon appearance, healing, and/or impairment of function of the part affected.  Esteban, 6 Vet. App. 259 (1994). 

During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective August 30, 2002.  67 Fed. Reg. 49590 -49599 (July 31, 2002). VA issued a clarifying final rule for evaluating scar disabilities at 73 Fed. Reg. 54708 (Sept. 23, 2008). 

However, the amendments to the criteria for evaluating skin disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria which he has not done here.  The Board, therefore, has no authority to consider these revisions in deciding this claim. 

From a review of the lay and medical evidence of record, there is no allegation or suggestion that the Veteran's residual scarring has disabling aspects related to appearance, healing, and/or impairment of function.  However, the record does contain a dispute as to whether the Veteran's retained metallic fragment is tender to palpation and, if so, whether such a finding would warrant a compensable rating for a painful scar (as initially determined by the AOJ in the June 2010 rating decision).  Thus, only the criteria of DC 7804 is potentially applicable on the facts of this case.

The criteria of DC 7804 in effect prior to August 30, 2002 provided for a maximum 10 percent rating for a superficial scar which was tender and painful on objective demonstration.  The criteria in effect after August 30, 2002 provides for a maximum 10 percent rating for a superficial scar which is painful on examination.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


IV.  Analysis

At the outset, the Board observes that the Veteran's SFW injury was not documented in his STRs.  However, the Veteran has credibly and consistently reported that he had multiple SFWs which were removed by a medical corpsman with tweezers, and that he was immediately sent back to his duties.  Thus, the Board relies on the Veteran's description regarding the type of injury and immediate treatment involved for his SFW injury.

The several VA examinations of record generally describe the Veteran as having minimal superficial scarring with no evidence of fascial defect, atrophy, or impaired tonus.  The Veteran has generally reported no impairment of function except with certain movements.  Thus, the type of injury, history of treatment and the objective findings described above tend to support characterizing the Veteran as having a slight injury to MG V under the criteria in effect before and after July 3, 1997.

However, the radiographic findings since 1989 have demonstrated that a small metallic fragment was retained in the Veteran's left bicep muscle.  While the Veteran has honestly reported that his SFW injury is essentially asymptomatic under normal circumstances, he has also credibly reported the cardinal symptoms of pain and fatigue-pain with certain movements such as lifting heavy weights or curling his arm.  The December 2013 VA muscles examiner found evidence of some loss of muscle substance, occasional loss of power and fatigue-pain, and 4/5 elbow flexion strength.  Notably, the Veteran has reported that his SFW residuals have improved since the initial injury in service.  Thus, the overall SFW injury demonstrates characteristics of a "moderate" muscle injury as defined in 38 C.F.R. § 4.56(b) (in effect prior to July 3, 1997).

Notably, the AOJ's February 2014 SSOC found that the Veteran's SFW injury was appropriately characterized as a "moderate" injury of MG V.  The Board agrees.  The presence of retained metallic fragments in the left biceps, which clearly existed since the SFW injury and, thus, at the beginning of the appeal period on September 1, 1989, strongly supports the assignment of a 10 percent rating under DC 5305 (in effect prior to July 3, 1997) effective September 1, 1989.  Additionally, the Veteran is clearly competent to testify to symptoms such as pain and fatigue pain on use, and the Board finds that he has credibly testified that his current symptoms of pain and fatigue pain on use where worse in 1989 than currently.  

Accordingly, the Board finds that the Veteran's residuals of SFW to the left (non-dominant) biceps has been manifested moderate injury to MG V due to some loss of muscle substance, cardinal signs of muscle injury involving pain and fatigue pain on use, and retained foreign body in the left biceps muscle since September 1, 1989.  By applying the approximating criteria of 38 C.F.R. § 4.7, the Board finds that the Veteran's residuals of SFW to the left biceps with retained foreign body more nearly approximated the criteria for a "moderate" injury to MG V when he filed his claim in 1989.  Thus, a 10 percent rating under DC 5305 is warranted for the time period since September 1, 1989.

The Board also observes that the Veteran's retained metallic foreign body has been found by the AOJ as being analogous to a painful scar due to pain on palpation of the foreign body.  See AOJ rating decision dated June 2010.  The record contains inconsistent findings as to whether the retained foreign body is painful to palpation.  However, the Board observes that the Veteran has described this foreign body as moving in position.  See, e.g, VA examination report dated April 2010 (reporting that his ability to feel retained metallic fragments was not constant).  The Veteran has also provided a history that, in the early years following service, he had several metallic fragments which arose to the skin surface and were manually removed. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's retained foreign body in the left bicep has been demonstrated as being painful on palpation - which is analogous to a painful scar - since September 1, 1989.  Thus, the Board finds that the criteria for a separate 10 percent rating under DC 7804 is warranted since September 1, 1989.

However, the Board finds that the criteria for a rating greater than 10 percent for the injury to MG V have not been met.  As discussed above, the Veteran's SFW injury was treated by field treatment with an immediate return to duty.  He has not alleged, and it is not shown, that he required significant treatment involving debridement, infection, the need for hospitalization, etc.  The Veteran has also conceded, and the medical findings consistently show, that the Veteran's MG V healed with good functional results.  His primary complaints involve pain and fatigue pain limited to certain movements.  

The objective medical findings have been limited to a finding of some muscle substance loss and 4/5 strength of elbow flexion strength found on the December 2013 VA examination.  However, the severity of these findings are minimal in terms of functional effect as demonstrated by full use of the elbow joint, and the presence of these aspects of disabilities were not even detected on VA examinations in November 1989, April 2010 and February 2013.  The Veteran himself has honestly reported that his SFW is not bothersome except with certain movements.  There have been no findings such as loss of deep fascia, impairment of muscle tonus, adherent scarring, muscle swelling, atrophy, diminished muscle excitability or significant loss of strength or endurance on repetitive testing.  Thus, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a "moderately severe" injury to MG V under the criteria in effect before and after July 3, 1997.

The Board further observes that the Veteran has been assigned the maximum schedular rating for tenderness to palpation of his retained foreign body under DC 7804.  Thus, there is no basis for a higher schedular rating.

In so finding, the Board has found the Veteran to be a highly credible historian with respect to the aspects of disability which are, or are not, present.  He is clearly competent to speak to a majority of symptoms which allow for consideration of a rating under both DC 5305 and DC 7804.  As discussed above, the Board has supplemented the lack of clinic findings earlier in the appeal period as being present based entirely on the Veteran's testimony.  However, with respect to his belief that his overall disability warrants a 30 percent rating under VA's rating criteria, the Board places greater probative weight to the findings of VA examiners as it pertains to objectively demonstrated symptomatology - e.g, fascial defect, atrophy, impaired tonus, etc., - as these examiners have greater training and expertise than the Veteran in evaluating a muscle disability.  

In sum, the Board finds that, since September 1, 1989, the Veteran's residuals of SFW to the left (non-dominant) biceps has been manifested moderate injury to MG V due to some loss of muscle substance, cardinal signs of muscle injury involving pain and fatigue pain on use, and retained foreign body in the left biceps muscle that is tender to palpation.  This warrants a 10 percent rating for injury to MG V under DC 5305.  Additionally, the Board finds that the Veteran is entitled to a separate rating for the tenderness to palpation of his retained foreign body under DC 7804.  The preponderance of the evidence, however, is against any further compensation.  As such, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Other considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's SFW injury to the left biceps under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's SFW disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned for muscle injury based on the type of injury, treatment, clinic findings and more significant functional impairment.  The descriptive criteria such as mild, moderate, moderately severe and severe, as well as the provisions of 38 C.F.R. §§ 4.56, allow for consideration of all aspects of disability in assigning the appropriate disability rating.  Additionally, to compensate the Veteran for a retained metallic fragment which is tender to palpation, the Board has applied the criteria for evaluating a painful scar by analogy to capture this aspect of disability.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's SFW disability at issue. 

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's SFW injury to the left biceps is appropriately rated as a single disability affecting his biceps muscle and elbow functioning.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

The Board also acknowledges the Veteran's argument that his schedular rating does not compensate him for the pain and suffering he has experienced due to the SFW injury.  In Thun, the Court explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran specifically raised a claim of entitlement to TDIU which was denied by an AOJ rating decision dated June 2013.  Importantly, the Veteran's multiple statements leading to this decision reflect his belief that multiple service-connected disabilities have contributed to his unemployability.  See, e.g., Veteran's statements received April 2009, March 2010, September 2011 and April 2013; VA Form 21-8940 received April 2012; and VA general medical examination dated February 2013.  There is no lay or medical evidence suggesting that his SFW residuals have caused or contributed to his unemployability.  As such, the Board finds that the issue of entitlement to TDIU has not been reasonably raised in the context of the specific disability at issue on appeal.




ORDER

A 10 percent rating under DC 5305, and a separate 10 percent rating under DC 7804, effective September 1, 1989, for residuals of SFW of the left (non-dominant) biceps with retained foreign body is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


